DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Yozo (JP 2011-136350).  A machine translation of Yozo (JP 2011-136350) is included with the notice of Reference Cited (PTO-892).
With respect to the limitations of claim 9, Yozu teaches a joining connection with a weld seam (Figs 19A,B, weld seam that fills groove 63, 0077-0082) running between a first metal component (column base material 62, 0070) and a second metal component (backing plate 60, beam flange base material 61, 0078, 0079) and produced by a welding method, comprising: the weld seam has a weld seam main section extending (weld seam along groove 63) along a joining gap (groove 63) formed between two components, the two components are the first metal component (62) and the second component (60, 61); the weld seam has a weld seam starting section (recess 60b) leading from a direction of the joining gap (63) into the first or second component, the weld seam starting is a recess (recess 60b) formed in an upper edge of one of the first or second component (60, 61) along the joining gap and creates a lowered surface in relation to the upper edges of the two components forming the joining gap (see figures 19A,B) and/or the weld seam has a weld seam end section leading from the direction of the joining gap into the first or second component, the weld seam end section is a recess formed in the upper edge of the first or second component along the joining gap and creates a lowered surface in relation to the upper edges of the two components forming the joining gap.
With respect to the limitations of claim 10, Yozu teaches the lowered recess is formed conically broadening, proceeding from the weld seam main section perpendicular to a plane of the joining gap (Figs 7-10, 20, recess 20, 70 which is conically broadening).
With respect to the limitations of claim 13, Yozu teaches a method for producing a joining connection comprising a weld seam (Figs 19A,B, weld seam that fills groove .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being obvious over Yozo (JP 2011-136350).
With respect to the limitation 10, Yozo discloses the claimed invention except for the lowered recess is formed conically broadening, proceeding from the weld seam main section perpendicular to a plane of the joining gap.  However, Yozo discloses changing the shape of the recess (Fig 7-21) for adapting to different weld stabilizing conditions (0044) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the joining connection of Yozo with the changing of the shape of the lowered recess for the purpose of adapting the recess to allow for different weld stabilizing conditions.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the lowered recess is formed conically broadening, proceeding from the weld seam main section perpendicular to a plane of the joining gap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable shape conditions involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 14, Yozu teaches a method for producing a joining connection with a weld seam (Figs 19A,B, weld seam that fills groove 63, 0077-0082) running between a first metal component (column base material 62, 0070) and a second metal component (backing plate 60, beam flange base material 61, 0078, 0079) and produced by an energy beam (arc welding, 0080) comprising: forming a joining gap (Figs 19A,B, groove 63, 0077-0082) between the two components, the two components are the first metal component (62) and the second metal component (60, 61); creating a weld seam section (recess 60b) of the weld seam formed in the first or second component, the weld seam section is formed as a recess (60b)  in an upper edge of the first or the second component (60, 61) along the joining gap and which creates a lowered surface in relation to the upper edges of the two components forming the joining gap (see figures 19A,B), guiding the energy beam into the weld seam section (0080, 0081).  Yozu discloses the claimed invention except for the weld seam section is a weld seam end section and guiding the energy beam proceeding from the weld seam main section into the weld seam end section.  
However, Yozu discloses using a weld seam section during arc welding (Fig 5, 0028) has the advantage of providing for a recessed configuration that prevents the weld seam from protruding from the backing plate, thereby preventing an end tab/dam from sticking to the backing plate (0013).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding method of Yozu having a weld seam recess section with the weld seam section is a weld seam end section and guiding the energy beam proceeding from the weld seam main section into the weld seam end section of Yozu for the purpose of providing for a known recessed configuration that prevents the weld seam from protruding from the backing plate, thereby preventing an end tab/dam from sticking to the backing plate.
Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to reverse the welding method of Yozu having a recessed weld seam section, since it has been held that a mere reversal of working welding method involves only routine skill in the art.  One would have been motivated to reverse the welding method of Yozu for the purpose of providing for a known recessed configuration that prevents the weld seam from protruding from the backing plate, thereby preventing an end tab/dam from sticking to the backing plate (see MPEP 2144.04).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Yozo (JP 2011-136350) as applied to claim 9, further in view of Nakahara (US 2009/0230108).
With respect to the limitations of claims 11 and 12, Yozo discloses the second component (10 &12) with at least one recess to accommodate the weld seam starting section (introduction groove 10b, recess 20, 70).  Yozo discloses the claimed invention except for the first metal component is formed as an extruded profile or a cast component, and the second metal component is formed as a cast component; the first metal component and the second metal component are produced from an aluminum material.
However, Nakahara discloses the first metal component is formed as an extruded profile or a cast component (Fig 1, wrought aluminum alloy material 3, 0029), and the second metal component is formed as a cast component (Fig 1, cast aluminum alloy material 1, 0029); the first metal component and the second metal component are produced from an aluminum material (aluminum alloy material 1, 3, 0029) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the joining connection of Yozo to the type of metal of the first and second component with the first metal component is formed as an extruded profile or a cast component, and the second metal component is formed as a cast component; the first metal component and the second metal component are produced from an aluminum material of Nakahara for the purpose of providing a known aluminum welded structure that is suitable for automobiles, ships and industrial machines (0002).

Response to Amendments
Claims 9, 13 and 14 have been amended. 
Claims 1-8 are cancelled.
Claims 9-14 are pending.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
The applicant has argued on pages 5-7 that Yozu fails to disclose the amended limitations of claims 9, 13 and 14 directed to “the weld seam has a weld seam starting section leading from a direction of the joining gap into the first or second component, wherein the weld seam starting section is a recess formed in an upper edge of one of the first or second component along the joining gap and creates a lowered surface in relation to the upper edges of the two components forming the joining gap; creating a weld seam main section along the joining gap formed by the metal components by means of an energy beam, and creating a weld seam end section of the weld seam formed in the first or second component, wherein the weld seam end section is formed as a recess in an upper edge of the first or the second component along the joining gap and which creates a lowered surface in relation to upper edges of the two components forming the joining gap”, the examiner respectfully disagrees because Yozu fully discloses the claimed invention as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/14/2021